Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the date
signed by the Employer, between Activision Blizzard, Inc. (the “Employer” or
“Activision Blizzard” and, together with its subsidiaries, the “Activision
Blizzard Group”), and Daniel Alegre (“you”).

 

R E C I T A L

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.            Term of Employment

 

(a)        The term of your employment under this Agreement (the “Term”) shall
commence on April 7, 2020 (the “Effective Date”) and shall end on March 31, 2022
(the “Expiration Date”) (or such earlier date on which your employment is
terminated under Section 9). The Employer shall have the option to extend the
Term by up to one year by notifying you in writing of its intent to do so at
least six (6) months prior to the original Expiration Date. The final date of
any such extended Term shall thereafter be referred to as the “Expiration Date”
for purposes of this Agreement and the Term shall end on such date (or such
earlier date on which your employment is terminated). Except as set forth in
Section 11(s), upon the Expiration Date (or such earlier date on which your
employment is terminated) all obligations and rights under this Agreement shall
immediately lapse.

 

(b)        You and the Employer each agree to provide the other with at least
six (6) months’ notice of any intent not to continue your employment following
the Expiration Date. If your employment continues beyond the Expiration Date,
you shall be an at-will employee whose employment may be terminated by either
party to this Agreement at any time for any reason.

 

2.            Compensation

 

(a)        Subject to the provisions of this Agreement, in full consideration
for all rights and services provided by you under this Agreement, during the
Term you shall receive only the compensation set forth in this Section 2.

 

(b)       Commencing on the Effective Date, you shall receive an annual base
salary (“Base Salary”) of $1,350,000, which shall be paid in accordance with the
Employer’s payroll policies. Your Base Salary shall be reviewed periodically at
the same time as similarly-situated executives of the Employer and may be
increased (but not decreased) by an amount determined by the Employer, in its
sole and absolute discretion.

 



Page 1



 

 

(c)        You will be eligible to receive an annual discretionary bonus (the
“Annual Bonus”), including with respect to your service in 2020. Your target
Annual Bonus for each calendar year will be one hundred percent (100%) of your
Base Salary. If, in any year during the Term, the Employer’s non-GAAP Earnings
Per Share (“EPS”) equals or exceeds 10% more than the greater of the immediately
preceding year’s (x) EPS objective approved by the Employer’s Board of Directors
(“Board”) in the annual operating plan (“AOP”) for such preceding year; and (y)
the actual EPS for such immediately preceding year, in each case such EPS
calculated using the same methodology, then you will be eligible for a greater
target amount for the Annual Bonus as set forth in this Section 2(c).
Specifically, if the EPS growth condition set forth in the immediately preceding
sentence is satisfied, then your target Annual Bonus will include the following
additional target Annual Bonus opportunity, such that your maximum total target
Annual Bonus opportunity will be 200% of your Base Salary:

 

EPS Growth (%) Percent of Base Salary for Additional
Target Annual Bonus Opportunity ·    >20 ·    100 ·    18 ·    80 ·    16 ·   
60 ·    14 ·    40 ·    12 ·    20 ·    <10 ·    0

 

 

If EPS growth falls between any two of the numbers set forth in the immediately
preceding chart (e.g. if EPS growth is 17.5%), then your additional target
Annual Bonus opportunity will be established via straight line interpolation
between those two numbers (e.g. in the case of 17.5% EPS growth, the additional
target Annual Bonus opportunity would be 75% of your Base Salary).

 

In all instances, the actual amount and the form (e.g. cash and/or equity) of
the Annual Bonus, if any, shall be determined by the Employer, in its sole and
absolute discretion, and may be based on, among other things, your Base Salary,
the portion of the year falling in the Term (e.g. a partial bonus with respect
to your service during 2020 determined in a manner consistent with
similarly-situated executives of the Employer who served during a portion of the
year), your overall performance and the performance of the Employer and the
Activision Blizzard Group. The Annual Bonus, if any, will be paid at the same
time bonuses for that year are generally paid to other executives, but in no
event earlier than the first day of the first month, or later than the 15th day
of the third month, of the year following the year to which the Annual Bonus
relates, and will be subject to applicable taxes and withholdings, as
applicable. In all instances, you must remain continuously employed by the
Activision Blizzard Group through the date on which an Annual Bonus, if any, is
paid to be eligible to receive such Annual Bonus.

 



Page 2



 

 

(d)       Provided that the Effective Date of this Agreement is April 7, 2020 or
earlier, then the Employer will provide you with a sign on bonus in the amount
of $2,500,000 (less applicable taxes and withholdings) within three weeks of the
Effective Date. This bonus will not be fully earned by you until you have
completed two years of employment under this Agreement. Specifically, should
your employment with the Employer terminate other than pursuant to Section 9(b),
9(c), 9(d) or 9(e) prior to the first anniversary of the Effective Date, you
agree to repay the Employer 100% of this bonus within 60 days of the termination
of your employment. Should your employment with the Employer terminate other
than pursuant to Section 9(b), 9(c), 9(d) or 9(e) at any point after the first
anniversary, but prior to the second anniversary, of the Effective Date, you
agree to repay the Employer 50% of the bonus within 60 days of the termination
of your employment. If you remain employed by the Activision Blizzard Group
through the second anniversary of the Effective Date, the bonus shall be fully
earned as of such date such that if your employment subsequently terminates for
any reason you will not have to repay any portion of the bonus. The fact that
you are receiving this bonus and the terms under which you will be required to
repay the bonus in no way affect your other obligations under this Agreement.

 

(e)       Subject to the approval of the Compensation Committee of the Board
(the “Compensation Committee”), Activision Blizzard will grant to you equity
awards as follows:

 

(i)Non-qualified stock options to purchase shares of Activision Blizzard’s
common stock with a total grant value of approximately $5,000,000 (the “2020
Options”).  The actual number of stock options awarded to you on the grant date
shall be determined based on the official closing price of Activision Blizzard’s
common stock on the effective date of the grant, as determined by the Employer
and reported by NASDAQ (the “Grant Date Price”), and an applicable binomial
factor selected by Activision Blizzard and determined using the same methodology
used with respect to similarly-situated executives of the Employer.  The number
of stock options awarded shall be rounded to the nearest whole number, and
Activision Blizzard retains the discretion to modify the methodology for such
calculations as needed, so long as such methodology is the same used with
respect to similarly-situated executives of the Employer.  The 2020 Options
shall be awarded with an exercise price that is equal to the Grant Date Price.
Finally, the 2020 Options shall vest, subject to your remaining employed by the
Activision Blizzard Group through the applicable vesting dates, as follows:

 

a.      One-third of the 2020 Options (the “First Tranche 2020 Options”) shall
be eligible to vest on March 30, 2022, if, and only if, the Compensation
Committee determines that the non-GAAP operating income (calculated in the same
manner as the 2020 AOP OI Objective (as defined below)) for 2020 for Activision
Blizzard (“2020 AOP OI”) is 50% or more of the annual operating plan operating
income objective established by the Board for 2020 (the “2020 AOP OI
Objective”).

 

If the 2020 AOP OI is 49.99% or lower of the 2020 AOP OI Objective, then the
First Tranche 2020 Options will not vest and shall be forfeited. If the 2020 AOP
OI is 50% or higher of the 2020 AOP OI Objective, then the First Tranche 2020
Options will vest on the applicable date.

 



Page 3



 

 

b.      One-third of the 2020 Options (the “Second Tranche 2020 Options”) shall
be eligible to vest on March 30, 2022 if, and only if, the Compensation
Committee determines that the non-GAAP operating income (calculated in the same
manner as the 2021 AOP OI Objective (as defined below)) for 2021 for Activision
Blizzard (“2021 AOP OI”) is 50% or more of the annual operating plan operating
income objective established by the Board for 2021 (the “2021 AOP OI
Objective”).

 

If the 2021 AOP OI is 49.99% or lower of the 2021 AOP OI Objective, then the
Second Tranche 2020 Options will not vest and shall be forfeited. If the 2021
AOP OI is 50% or higher of the 2021 AOP OI Objective, then the Second Tranche
2020 Options will vest on the applicable date.

 

c.      One-third of the 2020 Options (the “Third Tranche 2020 Options”) shall
be eligible to vest on March 30, 2023 if, and only if, the Compensation
Committee determines that the non-GAAP operating income (calculated in the same
manner as the 2022 AOP OI Objective (as defined below)) for 2022 for Activision
Blizzard (“2022 AOP OI”) is 50% or more of the annual operating plan operating
income objective established by the Board for 2022 (the “2022 AOP OI
Objective”).

 

If the 2022 AOP OI is 49.99% or lower of the 2022 AOP OI Objective, then the
Third Tranche 2020 Options will not vest and shall be forfeited. If the 2022 AOP
OI is 50% or higher of the 2022 AOP OI Objective, then the Third Tranche 2020
Options will vest on the applicable date.

 

(ii)Performance-vesting restricted share units which represent the conditional
right to receive shares of Activision Blizzard’s common stock (the “2020
Performance Share Units”), with a target value at the time of grant of
approximately $7,000,000 (the “2020 Target PSU Grant Value”). The actual number
of 2020 Performance Share Units awarded to you on the grant date shall be equal
to the 2020 Target PSU Grant Value divided by the Grant Date Price (it being
recognized that if the maximum performance objectives are met for all of the
2020 Performance Share Units, the value of the shares received upon vesting for
all of the 2020 Performance Share Units would have been $17,500,000 at the time
of grant of the 2020 Performance Share Units, representing the “Maximum
Percentage” (which in this case shall be 250%) of the 2020 Target PSU Grant
Value (the “2020 Maximum PSU Grant Value”)). The number of 2020 Performance
Share Units awarded shall be rounded to the nearest whole number and shall be
determined by the Compensation Committee in its sole discretion, and Activision
Blizzard retains the discretion to modify the methodology for such calculations
as needed, so long as such methodology is the same used with respect to
similarly-situated executives of the Employer.  Subject to your remaining
employed by the Activision Blizzard Group through the applicable vesting dates,
the actual number of shares of Activision Blizzard’s common stock (“Shares”)
that shall be received on each of the applicable vesting dates is determined as
follows:

 



Page 4



 

 

a.      One-third of the 2020 Performance Share Units (the “First Tranche 2020
Performance Share Units”) shall be eligible to vest on March 30, 2021, if, and
only if, the Compensation Committee determines that the 2020 AOP OI is 85% or
more of the 2020 AOP OI Objective.

 

If the 2020 AOP OI is less than 85% of the 2020 AOP OI Objective, then the First
Tranche 2020 Performance Share Units will not vest and shall be forfeited.

 

If the 2020 AOP OI is 85-89.99% of the 2020 AOP OI Objective, then the number of
Shares that shall be received with regard to the First Tranche 2020 Performance
Share Units on the applicable vesting date shall be equal to fifty percent.

 

If the 2020 AOP OI is 90% or more of the 2020 AOP OI Objective, then the number
of Shares that shall be received with regard to the First Tranche 2020
Performance Share Units on the applicable vesting date shall be equal to the
product of (1) the number of First Tranche 2020 Performance Share Units; and (2)
the ratio of the 2020 AOP OI to the 2020 AOP OI Objective, up to a maximum of
250%.

 

b.      One-third of the 2020 Performance Share Units (the “Second Tranche 2020
Performance Share Units”) shall be eligible to vest on March 30, 2022 if, and
only if, the Compensation Committee determines that the 2021 AOP OI is 85% or
more of the 2021 AOP OI Objective.

 

If the 2021 AOP OI is less than 85% of the 2021 AOP OI Objective, then the
Second Tranche 2020 Performance Share Units will not vest and shall be
forfeited.

 

If the 2021 AOP OI is 85-89.99% of the 2021 AOP OI Objective, then the number of
Shares that shall be received with regard to the Second Tranche 2020 Performance
Share Units on the applicable vesting date shall be equal to fifty percent.

 

If the 2021 AOP OI is 90% or more of the 2021 AOP OI Objective, then the number
of Shares that shall be received with regard to the Second Tranche 2020
Performance Share Units on the applicable vesting date shall be equal to the
product of (1) the number of Second Tranche 2020 Performance Share Units; and
(2) the ratio of the 2021 AOP OI to the 2021 AOP OI Objective, up to a maximum
of 250%.

 



Page 5



 

 

c.      One-third of the 2020 Performance Share Units (the “Third Tranche 2020
Performance Share Units”) shall be eligible to vest on March 30, 2023 if, and
only if, the Compensation Committee determines that the 2022 AOP OI is 85% or
more of the 2022 AOP OI Objective.

 

If the 2022 AOP OI is less than 85% of the 2022 AOP OI Objective, then the Third
Tranche 2020 Performance Share Units will not vest and shall be forfeited.

 

If the 2022 AOP OI is 85-89.99% of the 2022 AOP OI Objective, then the number of
Shares that shall be received with regard to the Third Tranche 2020 Performance
Share Units on the applicable vesting date shall be equal to fifty percent.

 

If the 2022 AOP OI is 90% or more of the 2022 AOP OI Objective, then the number
of Shares that shall be received with regard to the Third Tranche 2020
Performance Share Units on the applicable vesting date shall be equal to the
product of (1) the number of Third Tranche 2020 Performance Share Units; and (2)
the ratio of the 2022 AOP OI to the 2022 AOP OI Objective, up to a maximum of
250%.

 

Prior to the vesting of any portion of the 2020 Performance Share Units,
Activision Blizzard, in its sole discretion, may adjust the performance
objective for the relevant fiscal year(s) by substituting the OI and AOP OI
objective of one or more new, different or additional business units or
activities for that of the original business unit or activity stated herein or
by prorating or otherwise combining the OI and AOP OI objective of the
applicable business units or activities, in each case for purposes of
determining whether or not the conditions of the unvested 2020 Performance Share
Units. The Employer agrees that it will in good faith engage in meaningful
consultation with you prior to implementing any such change.

 

(iii)Performance-vesting restricted share units which represent the conditional
right to receive shares of Activision Blizzard’s common stock (the “2020 EPS
Performance Share Units”), with a target value at the time of grant of
approximately $4,000,000 (the “2020 EPS Target PSU Grant Value”).  The actual
number of 2020 EPS Performance Share Units awarded to you on the grant date
shall be equal to the 2020 EPS Target PSU Grant Value divided by the Grant Date
Price (it being recognized that if the maximum performance objectives are met
for all of the 2020 EPS Performance Share Units, the value of the shares
received upon vesting for all of the 2020 EPS Performance Share Units would have
been $8,000,000 at the time of grant of the 2020 EPS Performance Share Units,
representing the Maximum Percentage (which in this case shall be 200%) of the
2020 EPS Target PSU Grant Value (the “2020 Maximum EPS PSU Grant Value”)). The
number of 2020 EPS Performance Share Units awarded shall be rounded to the
nearest whole number and shall be determined by the Compensation Committee in
its sole discretion, and Activision Blizzard retains the discretion to modify
the methodology for such calculations as needed, so long as such methodology is
the same used with respect to similarly-situated executives of the Employer. 
Subject to your remaining employed by the Activision Blizzard Group through the
applicable vesting dates, the actual number of Shares that shall be received on
each of the applicable vesting dates is determined as follows:

 



Page 6



 

 

a.     One-third of the 2020 EPS Performance Share Units (the “First Tranche
2020 EPS Performance Share Units”) shall vest on March 30, 2021, if, and only
if, the Compensation Committee determines that the EPS (calculated in the same
manner as the 2020 AOP EPS Objective (as defined below)) for 2020 for Activision
Blizzard (“2020 EPS”) is 85% or more of the annual operating plan EPS objective
established by the Board for 2020 (the “2020 AOP EPS Objective”).

 

If the 2020 EPS is less than 85% of the 2020 AOP EPS Objective, then the First
Tranche 2020 EPS Performance Share Units will not vest and shall be forfeited.

 

If the 2020 EPS is 85-89.99% of the 2020 AOP EPS Objective, then the number of
Shares that shall be received with regard to the First Tranche 2020 EPS
Performance Share Units on the applicable vesting date shall be equal to fifty
percent.

 

If the 2020 EPS is 90% or more of the 2020 AOP EPS Objective, then the number of
Shares that shall be received with regard to the First Tranche 2020 EPS
Performance Share Units on the applicable vesting date shall be equal to the
product of (1) the number of First Tranche 2020 EPS Performance Share Units; and
(2) the ratio of the 2020 EPS to the 2020 AOP EPS Objective, up to a maximum of
200%.

 

b.     One-third of the 2020 EPS Performance Share Units (the “Second Tranche
2020 EPS Performance Share Units”) shall vest on March 30, 2022, if, and only
if, the Compensation Committee determines that the EPS (calculated in the same
manner as the 2021 AOP EPS Objective (as defined below)) for 2021 for Activision
Blizzard (“2021 EPS”) is 85% or more of the annual operating plan EPS objective
established by the Board for 2021 (the “2021 AOP EPS Objective”).

 



Page 7



 

 

If the 2021 EPS is less than 85% of the 2021 AOP EPS Objective, then the Second
Tranche 2020 EPS Performance Share Units will not vest and shall be forfeited.

 

If the 2021 EPS is 85-89.99% of the 2021 AOP EPS Objective, then the number of
Shares that shall be received with regard to the Second Tranche 2020 EPS
Performance Share Units on the applicable vesting date shall be equal to fifty
percent.

 

If the 2021 EPS is 90% or more of the 2021 AOP EPS Objective, then the number of
Shares that shall be received with regard to the Second Tranche 2020 EPS
Performance Share Units on the applicable vesting date shall be equal to the
product of (1) the number of Second Tranche 2020 EPS Performance Share Units;
and (2) the ratio of the 2021 EPS to the 2021 AOP EPS Objective, up to a maximum
of 200%.

 

c.      One-third of the 2020 EPS Performance Share Units (the “Third Tranche
2020 EPS Performance Share Units”) shall vest on March 30, 2023, if, and only
if, the Compensation Committee determines that the EPS (calculated in the same
manner as the 2022 AOP Objective (as defined below)) for 2022 for Activision
Blizzard (“2022 EPS”) is 85% or more of the annual operating plan operating
income objective established by the Board for 2022 (the “2022 AOP EPS
Objective”). If the 2022 EPS is less than 85% of the 2022 AOP EPS Objective,
then the Third Tranche 2020 EPS Performance Share Units will not vest and shall
be forfeited.

 

If the 2022 EPS is less than 85% of the 2022 AOP EPS Objective, then the Third
Tranche 2020 EPS Performance Share Units will not vest and shall be forfeited.

 

If the 2022 EPS is 85-89.99% of the 2022 AOP EPS Objective, then the number of
Shares that shall be received with regard to the Third Tranche 2020 EPS
Performance Share Units on the applicable vesting date shall be equal to fifty
percent.

 

If the 2022 EPS is 90% or more of the 2022 AOP EPS Objective, then the number of
Shares that shall be received with regard to the Third Tranche 2020 EPS
Performance Share Units on the applicable vesting date shall be equal to the
product of (1) the number of Third Tranche 2020 EPS Performance Share Units; and
(2) the ratio of the 2022 EPS to the 2022 AOP EPS Objective, up to a maximum of
200%.

 



Page 8



 

 

(iv)Performance-vesting restricted share units which represent the conditional
right to receive shares of Activision Blizzard’s common stock (the “2020 TSR
Performance Share Units”), with a target value at the time of grant of
approximately $2,000,000 (the “2020 TSR Target PSU Grant Value”).  The actual
number of 2020 TSR Performance Share Units awarded to you on the grant date
shall be equal to the 2020 TSR Target PSU Grant Value divided by the Grant Date
Price (it being recognized that if the maximum performance objectives are met
for all of the 2020 TSR Performance Share Units, the value of the shares
received upon vesting for all of the 2020 TSR Performance Share Units would have
been $3,000,000 at the time of grant of the 2020 TSR Performance Share Units,
representing the Maximum Percentage (which in this case shall be 150%) of the
2020 TSR Target PSU Grant Value (the “2020 Maximum TSR PSU Grant Value”)). The
number of 2020 TSR Performance Share Units awarded shall be rounded to the
nearest whole number and shall be determined by the Compensation Committee in
its sole discretion, and Activision Blizzard retains the discretion to modify
the methodology for such calculations as needed, so long as such methodology is
the same used with respect to similarly-situated executives of the Employer. 
Subject to your remaining employed by the Activision Blizzard Group through the
applicable vesting dates, the actual number of Shares that shall be received on
each of the applicable vesting dates is determined as follows:

 





a.      One-half of the 2020 TSR Performance Share Units (the “First Tranche
2020 TSR Performance Share Units”) will be eligible to vest on March 30, 2022,
if, and only if, the Compensation Committee determines that that the TSR
Performance is five percent (5%) or more. The specific number of First Tranche
2020 TSR Performance Share Units which will vest will be as follows:

 

TSR Performance Percent of Target Vesting Greater than or equal to 15% 150% 10%
100% 5% 50% 4.99% or less 0%

 

b.     One-half of the 2020 TSR Performance Share Units (the “Second Tranche
2020 TSR Performance Share Units”) will be eligible to vest on March 30, 2023,
if, and only if, the Compensation Committee determines that that the TSR
Performance is five percent (5%) or more. The specific number of Second Tranche
2020 TSR Performance Share Units which will vest will be as follows:

 



Page 9



 

 

TSR Performance Percent of Target Vesting Greater than or equal to 15% 150% 10%
100% 5% 50% 4.99% or less 0%

 

c.      In all cases under Section 2(e)(iv)(a) and (b), i) if the Compensation
Committee determines that the TSR Performance is less than five percent (5%),
then the First Tranche 2020 TSR Performance Share Units and/or the Second
Tranche 2020 TSR Performance Share Units, as applicable, will not vest and shall
be forfeited; and ii) if the applicable TSR Performance falls between any two of
the numbers set forth in the charts in Section 2(e)(iv)(a) and (b) (e.g. 12.5%),
then the percentage of Shares to be delivered upon vesting will be established
via straight line interpolation between those two numbers (e.g. if the
applicable TSR Performance is 12.5%, then the number of Shares to be delivered
will be 125% of the applicable Tranche, subject to any taxes and withholding).

 

For purposes of this Section 2(e)(iv), the following terms shall have the
meanings set forth below:

 

“Company TSR” means the rate of return on the Shares, assuming the reinvestment
of dividends (stock price appreciation assuming dividend reinvestments, with
such dividend reinvestments calculated based on same-day reinvestment into the
Shares on the ex-dividend date) determined by reference to the increase or
decrease, as the case may be, between the Initial Company Measurement Period
Price and the Final Company Measurement Period Price, together with the
reinvestment of such dividends.

 

“Final Company Measurement Period Price” means i) with respect to the First
Tranche 2020 TSR Performance Share Units, the average of the Company’s closing
stock price per Share as reported by NASDAQ for the thirty trading days ending
on December 31, 2021; and ii) with respect to the Second Tranche 2020 TSR
Performance Share Units, the average of the Company’s closing stock price per
Share as reported by NASDAQ for the thirty trading days ending on December 31,
2022.

 

“Final S&P 500 Total Return Index Measurement Period Value” means i) with
respect to the First Tranche 2020 TSR Performance Share Units, the average of
the closing value of the S&P 500 Total Return Index for the thirty trading days
ending on December 31, 2021; and ii) with respect to the Second Tranche 2020 TSR
Performance Share Units, the average of the closing value of the S&P 500 Total
Return Index for the thirty trading days ending on December 31, 2022.

 

Page 10





 

“Initial Company Measurement Period Price” means i) with respect to the First
Tranche 2020 TSR Performance Share Units, the average of the Company’s closing
stock price per Share as reported by NASDAQ for the thirty trading days prior to
the Effective Date; and ii) with respect to the Second Tranche 2020 TSR
Performance Share Units, the average of the Company’s closing stock price per
Share as reported by NASDAQ for the thirty trading days ending on December 31,
2020.

 

“Initial S&P 500 Total Return Index Measurement Period Value” means i) with
respect to the First Tranche 2020 TSR Performance Share Units, the average of
the closing value of the S&P 500 Total Return Index for the thirty trading days
prior to the Effective Date; and ii) with respect to the Second Tranche 2020 TSR
Performance Share Units, the average of the closing value of the S&P 500 Total
Return Index for the thirty trading days ending on December 31, 2020.

 

“S&P 500 Total Return Index” means the index of this name promulgated by S&P Dow
Jones Indices, and reflects the stock price performance of the constituent
companies in the index together with the assumed reinvestment of dividends (or,
in the event that the S&P 500 Total Return Index is discontinued or, in the
opinion of the Committee, materially changed prior to December 31, 2022, a
substantially equivalent replacement index chosen by the Committee in its sole
and absolute discretion; provided, however, that if the Committee determines
that a substantially equivalent replacement index is not available, the
Committee shall have sole and absolute discretion to determine how the
calculations related to the index will be conducted, consistent with the
methodology of the S&P 500 Total Return Index).

 

“S&P TSR” means the rate of return on the S&P 500 Total Return Index, determined
by reference to the increase or decrease, as the case may be, between the
Initial S&P 500 Total Return Index Measurement Period Value and the Final S&P
500 Total Return Index Measurement Period Value.

 

“TSR Performance” means the Company TSR minus the S&P TSR.

 

(v)Provided that the Effective Date of this Agreement is April 7, 2020 or
earlier, performance-vesting restricted share units which represent the
conditional right to receive shares of Activision Blizzard’s common stock
(the “2020 Additional Performance Share Units”), with a target value at the time
of grant of approximately $3,000,000 (the “2020 Additional Target PSU Grant
Value”).  The actual number of 2020 Additional Performance Share Units awarded
to you on the grant date shall be equal to the 2020 Additional Target PSU Grant
Value divided by the Grant Date Price.  The number of 2020 Additional
Performance Share Units awarded shall be rounded to the nearest whole number and
shall be determined by the Compensation Committee in its sole discretion, and
Activision Blizzard retains the discretion to modify the methodology for such
calculations as needed, so long as such methodology is the same used with
respect to similarly-situated executives of the Employer.  Subject to your
remaining employed by the Activision Blizzard Group through the applicable
vesting date, the 2020 Additional Performance Share Units shall vest in full on
January 15, 2021, if, and only if, the Compensation Committee determines that
your strategic objectives approved by the Activision Blizzard Chief Executive
Officer for 2020 were achieved.

 



Page 11

 

 

(f)          Subject to the approval of the Compensation Committee beginning in
2020, you will be eligible to receive an annual equity grant of
performance-vesting restricted shares units pursuant to the following target
guidelines: (i) performance objectives contingent upon EPS growth, (ii) a
vesting date which will be no later than the last day of the third month
following the second full fiscal year from grant (i.e. if granted in November
2020, the vesting will be no later than March 30, 2022), (iii) a target value at
date of grant of $2,500,000, and (iv) a formula for vesting of the total number
of performance-vesting restricted shares as set forth in the following sentence.
If, during the applicable fiscal year, the Employer’s EPS equals or exceeds 10%
more than the greater of the immediately preceding year’s (x) EPS objective
approved by the Board in the annual operating plan for such preceding year (e.g.
$2.60 for 2020); and (y) the actual EPS for such immediately preceding year,
then you will be eligible vesting as follows:

 

EPS Growth (%) Percent of Target Achievement (%) ·         >20 ·         100
·         18 ·         80 ·         16 ·         60 ·         14 ·         40
·         12 ·         20 ·         <10 ·         0

 

If EPS growth falls between any two of the numbers set forth in the immediately
preceding chart (e.g. if EPS growth is 17.5%), then your vesting opportunity
will be established via straight line interpolation between those two numbers
(e.g. in the case of 17.5% EPS growth, the opportunity would be 75% of the
applicable performance vesting restricted share units granted pursuant to this
Section 2(f)).

 



Page 12

 

 

(g)         Subject to the approval of the Compensation Committee beginning in
2020, you will be eligible to receive an annual equity grant of
performance-vesting restricted share units pursuant to the following target
guidelines (i) performance objectives contingent upon cumulative non-GAAP
operating income performance as compared to Activision Blizzard’s three-year
plan non-GAAP operating income, each calculated using the same methodology, (ii)
a vesting date which will be no later than the last day of the third month
following the third full fiscal year from grant (i.e. if granted in November
2020, the vesting will be no later than March 30, 2024), (iii) a target value at
date of grant of $3,000,000, and (iv) the formula for vesting of the total
number of performance-vesting restricted shares being equal to product of: (a)
the target number of performance-vesting restricted share units and (b) the
percentage of achievement, which shall be calculated by dividing the operating
income achieved by the operating income performance objective, with a minimum
ratio of 85% (provided that achievement is equal to or greater than 85% of the
performance objective, otherwise no vesting shall occur at all) and a maximum
ratio of 125%.

 

(h)          You acknowledge that the grant of any equity awards pursuant to
Sections 2(e)-(g) (the “2020 Equity Awards”) are expressly conditioned upon
approval by the Compensation Committee and that the Compensation Committee has
discretion to approve or disapprove the grants and/or to determine and make
modifications to the terms of the grants. The 2020 Equity Awards shall be
subject to all terms of the equity incentive plan pursuant to which they are
granted (the “Incentive Plan”), Activision Blizzard’s standard forms of award
agreement, and the Employer’s Executive Stock Ownership Guidelines (including,
but not limited to, all of the limitations on equity awards described therein),
which are attached as Exhibit E. In the event of a conflict between this
Agreement and the terms of the Incentive Plan or award agreements, the Incentive
Plan or the award agreements, as applicable, shall govern.

 

(i)            In connection with your relocation to the Los Angeles area, you
shall be entitled to the relocation benefits set forth in, and determined in
accordance with and otherwise subject to the terms and conditions of, the
“Relocation Summary” attached hereto as Exhibit D hereto. Notwithstanding
anything to the contrary in this Agreement or in the Relocation Summary, should
your employment with the Employer terminate other than pursuant to Section 9(b),
9(c), 9(d) or 9(e) prior to the first anniversary of the Effective Date, you
agree to repay the Employer 100% of any relocation expenses for which you were
reimbursed by the Employer within 60 days of the termination of your employment.

 

3.             Title; Location

 

Subject to appointment by the Board, you shall serve as President and Chief
Operating Officer, Activision Blizzard. Your principal place of business
initially shall be the Employer’s headquarters in Santa Monica, California;
provided, however, that you acknowledge and agree that you may be required to
travel from time to time for business reasons.

 

4.             Duties

 

You shall report directly to the Chief Executive Officer of the Employer (or
such other executive of the Activision Blizzard Group as may be determined from
time to time by it in its sole and absolute discretion) and shall have such
duties commensurate with your position as may be assigned to you from time to
time by the Chief Executive Officer of the Employer (or, as applicable, such
other executive designated by the Employer). You are also required to read,
review and observe all of the Activision Blizzard Group’s policies, procedures,
rules and regulations in effect from time to time during the Term that apply to
employees of the Employer, including, without limitation, the Code of Conduct,
as amended from time to time. You shall devote your full-time working time to
the performance of your duties hereunder, shall faithfully serve the Employer,
shall in all respects conform to and comply with the lawful directions and
instructions given to you by the Chief Executive Officer of the Employer (or
such other executive of the Activision Blizzard Group as may be determined from
time to time by the Employer in its sole and absolute discretion) and shall use
your best efforts to promote and serve the interests of the Activision Blizzard
Group. Further, you shall at all times place the Employer’s interests above your
own, not take any actions that would conflict with the Employer’s interests and
shall perform all your duties for the Employer with the highest duty of care.
Further, you shall not, directly or indirectly, render services of any kind to
any other person or organization, whether on your own behalf or on behalf of
others, without the consent of the Chief Executive Officer of the Employer or
otherwise engage in activities that would interfere with your faithful and
diligent performance of your duties hereunder; provided, however, that you may
serve on civic or charitable boards or engage in charitable activities without
remuneration if doing so is not inconsistent with, or adverse to, your
employment hereunder.

 



Page 13

 

 

5.             Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

6.             Other Benefits

 

(a)          You shall be eligible to participate in all health, welfare,
retirement, pension, life insurance, disability, perquisite and similar plans,
programs and arrangements generally available to executives of the Employer from
time to time during the Term, subject to the then-prevailing terms, conditions
and eligibility requirements of each such plan, program, or arrangement. In
addition to the foregoing benefits, Employer will provide you during the Term,
at Employer’s expense, with a supplemental term life insurance policies covering
your life, as well as the life of your spouse, in each case, with a face amount
of $5,000,000 through a carrier of Employer’s choice (the “Target Face Amount”),
subject to your and your spouse’s insurability, as applicable. If it is
determined that you or your spouse are insurable at a higher cost than a healthy
individual of like age, the face amount of such insurance coverage will be
reduced to the maximum face amount of coverage that may be obtained for the cost
of coverage of the Target Face Amount for such healthy individual.

 

(b)          You expressly agree and acknowledge that, after the Expiration Date
(or such earlier date on which your employment is terminated), you shall not be
entitled to any additional benefits, except as specifically provided in this
Agreement and the benefit plans in which you participate during the Term, and
subject in each case to the then-prevailing terms and conditions of each such
plan.

 

7.              Vacation and Paid Holidays

 

(a)          You will generally be entitled to paid vacation days in accordance
with the normal vacation policies of the Employer in effect from time to time;
provided, however, that you will be entitled to take and accrue no less than
twenty (20) paid vacation days per year unless your vacation accrual balance
exceeds the Employer’s then-current maximum accrual cap, in which case you shall
cease accruing vacation leave until your accrual balance has fallen below the
cap again.

 



Page 14

 

 

(b)          You shall be entitled to all paid holidays allowed by the Employer
to its full-time employees in the United States.

 

8.              Protection of the Employer’s Interests

 

(a)          Duty of Loyalty. During the Term, you will owe a “Duty of Loyalty”
to the Employer, which includes, but is not limited to, you not competing in any
manner, whether directly or indirectly, as a principal, employee, agent, owner,
or otherwise, with any entity in the Activision Blizzard Group; provided,
however, that nothing in this Section 8(a) will limit your right to own up to
five percent (5%) of any of the debt or equity securities of any business
organization that is then required to file reports with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended.

 

(b)         Property of the Activision Blizzard Group. All rights worldwide with
respect to any and all intellectual or other property of any nature produced,
created or suggested by you, whether on your own time or not, alone or with
others, during the term of your employment or resulting from your services which
(i) relate in any manner at the time of conception or reduction to practice to
the actual or demonstrably anticipated business of the Activision Blizzard
Group, (ii) result from or are suggested by any task assigned to you or any work
performed by you on behalf of the Activision Blizzard Group, (iii) were created
using the time or resources of the Activision Blizzard Group, or (iv) are based
on any property owned or idea conceived by the Activision Blizzard Group, shall
be deemed to be a work made for hire and shall be the sole and exclusive
property of the Activision Blizzard Group. You agree to execute, acknowledge and
deliver to the Employer, at the Employer’s request, such further documents,
including copyright and patent assignments, as the Employer finds appropriate to
evidence the Activision Blizzard Group’s rights in such property. Your agreement
to assign to the Activision Blizzard Group any of your rights as set forth in
this Section 8(b) shall not apply to any invention that qualifies fully under
the provisions of California Labor Code Section 2870, where no equipment,
supplies, facility or trade secret information of the Activision Blizzard Group
was used, where the invention was developed entirely upon your own time, where
the invention does not relate to the Activision Blizzard Group’s business, and
where the invention does not result from any work performed by you for the
Activision Blizzard Group.

 

(c)          Covenant Not to Shop. Other than during the final six (6) months of
the Term, you shall not negotiate for employment with any entity or person
outside of the Activision Blizzard Group. During the search process and
thereafter you shall remain strictly subject to your continuing obligations
under this Agreement, including, without limitation, your Duty of Loyalty,
compliance with the Activision Blizzard Group’s policies and your
confidentiality obligations.

 

(d)          Confidentiality. You acknowledge, and the Employer agrees, that
during your employment you will have access to and become informed of
confidential and proprietary information concerning the Activision Blizzard
Group. During your employment and at all times following the termination of your
employment, confidential or proprietary information of any entity in the
Activision Blizzard Group shall not be used by you or disclosed or made
available by you to any person except as required in the course of your
employment with the Activision Blizzard Group or as otherwise provided for in
the Employee Confidential Information Agreement attached as Exhibit A hereto
(the “Confidential Information Agreement”). Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media. Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Confidential Information Agreement as of the Effective Date and you
agree that all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 



Page 15

 

 

(e)        Return of Property and Resignation from Office. You acknowledge that,
upon termination of your employment for any reason whatsoever (or at any time on
the Employer’s request), you will promptly deliver to the Activision Blizzard
Group or surrender to the Activision Blizzard Group’s representative all
property of any entity in the Activision Blizzard Group, including, without
limitation, all documents and other materials (and all copies thereof) relating
to the Activision Blizzard Group’s business, all identification and access
cards, all contact lists and third party business cards however and wherever
preserved, and any equipment provided by any entity in the Activision Blizzard
Group, including, without limitation, computers, telephones, personal digital
assistants, memory cards and similar devices that you possess or have in your
custody or under your control. You will cooperate with the Activision Blizzard
Group by participating in interviews to share any knowledge you may have
regarding the Activision Blizzard Group’s intellectual or other property with
personnel designated by the Activision Blizzard Group. You also agree to resign
from any office held by you within the Activision Blizzard Group immediately
upon termination of your employment for any reason whatsoever (or at any time on
the Employer’s request) and you irrevocably appoint any person designated as the
Activision Blizzard Group’s representative at that time as your delegate to
effect such resignation.

 

(f)         Covenant Not to Solicit.

 

(i)During your employment, you shall not, at any time or for any reason, either
alone or jointly, with or on behalf of others, whether as principal, partner,
agent, representative, equity holder, director, employee, consultant or
otherwise, directly or indirectly: (a)  offer employment to, or solicit the
employment or engagement of, or otherwise entice away from the employment or
engagement of the Activision Blizzard Group, either for your own account or for
any other person, firm or company, any person employed or otherwise engaged by
any entity in the Activision Blizzard Group, whether or not such person would
commit any breach of a contract by reason of his or her leaving the service of
the Activision Blizzard Group; or (b) solicit, induce or entice any client,
customer, contractor, licensor, agent, supplier, partner or other business
relationship of any entity in the Activision Blizzard Group to terminate,
discontinue, renegotiate or otherwise cease or modify its relationship with the
Activision Blizzard Group.

 

(ii)For a period of two (2) years following the termination of your employment
for any reason whatsoever, you shall not, at any time or for any reason, either
alone or jointly, with or on behalf of others, whether as principal, partner,
agent, representative, equity holder, director, employee, consultant or
otherwise, directly or indirectly solicit the employment or engagement of,
either for your own account or for any other person, firm or company, any person
employed or otherwise engaged by any entity in the Activision Blizzard Group,
whether or not such person would commit any breach of a contract by reason of
his or her leaving the service of the Activision Blizzard Group.

 



Page 16

 

 

(iii)During your employment and at all times following the termination of your
employment for any reason whatsoever, you shall not, at any time or for any
reason, use the confidential, trade secret information of the Activision
Blizzard Group or any other unlawful means to directly or indirectly solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(iv)You expressly acknowledge and agree that the restrictions contained in this
Section 8(f) are reasonably tailored to protect the Activision Blizzard Group’s
confidential information and trade secrets and to ensure that you do not violate
your Duty of Loyalty or any other fiduciary duty to the Employer, and are
reasonable in all circumstances in scope, duration and all other respects. The
provisions of this Section 8(f) shall survive the expiration or earlier
termination of this Agreement.

 

9.              Termination of Employment

 

(a)         By the Employer for Cause.

 

(i)At any time during the Term, the Employer may terminate your employment for
“Cause,” which shall mean a reasonable and good-faith determination by the
Employer that you (i) engaged in gross negligence in the performance of your
duties or willfully and continuously failed or refused to perform any duties
reasonably requested in the course of your employment; (ii) engaged in fraud,
dishonesty, or any other serious misconduct that causes or has the potential to
cause, harm to any entity in the Activision Blizzard Group, including its
business or reputation; (iii) materially violated any applicable lawful
directives or policies of the Activision Blizzard Group or any laws, rules or
regulations applicable to your employment with the Activision Blizzard Group;
(iv) materially breached this Agreement; (v) materially breached any proprietary
information or confidentiality agreement with any entity in the Activision
Blizzard Group; (vi) were convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (vii) materially
breached your fiduciary duties to the Activision Blizzard Group.

 



Page 17

 

 

(ii)In the case of any termination for Cause that is curable without any
residual damage (financial or otherwise) to the Employer or any entity in the
Activision Blizzard Group, the Employer shall give you at least thirty (30) days
written notice of its intent to terminate your employment; provided, that in no
event shall any termination pursuant to clause (vi) of the definition of Cause
be deemed curable. The notice shall specify (x) the effective date of your
termination and (y) the particular acts or circumstances that constitute Cause
for such termination. You shall be given the opportunity within fifteen (15)
days after receiving the notice to explain why Cause does not exist or to cure
any basis for Cause (other than a termination pursuant to clause (vi) of the
definition thereof). Within fifteen (15) days after any such explanation or
cure, the Employer will make its final determination regarding whether Cause
exists and deliver such determination to you in writing. If the final decision
is that Cause exists and no cure has occurred, your employment with the Employer
shall be terminated for Cause as of the date of termination specified in the
original notice. If the final decision is that Cause does not exist or a cure
has occurred, your employment with the Employer shall not be terminated for
Cause at that time.

 

(iii)If your employment terminates for any reason other than a termination by
the Employer for Cause, at a time when the Employer had Cause to terminate you
(or would have had Cause if it then knew all relevant facts) under clauses (i),
(ii), (v), (vi) or (vii) of the definition of Cause, your termination shall be
treated as a termination by the Employer for Cause.

 

(b)        By the Employer Without Cause. The Employer may terminate your
employment without Cause at any time during the Term and such termination shall
not be deemed a breach by the Employer of any term of this Agreement or any
other duty or obligation, expressed or implied, which the Employer may owe to
you pursuant to any principle or provision of law.

 

(c)        By You If Your Principal Place of Business Is Relocated Without Your
Consent. At any time during the Term, you may terminate your employment if,
without your written agreement or other voluntary action on your part, the
Employer reassigns your principal place of business to a location that is more
than fifty (50) miles from your principal place of business as of the Effective
Date and that materially and adversely affects your commute; provided, however,
that you must (i) provide the Employer with written notice of your intent to
terminate your employment under this Section 9(c) and a description of the event
you believe gives you the right to do so within thirty (30) days after the
initial existence of the event and (ii) the Employer shall have ninety (90) days
after you provide the notice described above to cure any such default (the “Cure
Period”). You will have five (5) days following the end of the Cure Period to
terminate your employment, if the Employer does not cure, after which your
ability to terminate your employment under this Section 9(c) will no longer
exist.

 

(d)        Death. In the event of your death during the Term, your employment
shall terminate immediately as of the date of your death.

 

(e)        Disability. In the event that you are or become “disabled,” the
Employer shall, to the extent permitted by applicable law, have the right to
terminate your employment. For purposes of this Agreement, “disabled” shall mean
that either (i) you are receiving benefits under any long-term disability plan
of the Employer then in effect or (ii) if there is no such long-term disability
plan of the Employer then in effect, you have a long-term and continuous
physical or mental impairment that renders you unable to perform the duties
required of you under this Agreement, even with the Employer providing you a
reasonable accommodation, as determined by a physician mutually acceptable to
you and the Employer. You shall cooperate and make yourself available for any
medical examination requested by the Employer with respect to any determination
of whether you are disabled within ten (10) days of such a request. Without
limiting the generality of the foregoing, to the extent provided by the
Employer’s policies and practices then in effect, you shall not receive any Base
Salary during any period in which you are disabled; provided, however, that
nothing in this Section 9(e) shall impact any right you may have to any payments
under the Employer’s short-term and long-term disability plans, if any.

 



Page 18

 

 

10.          Termination of Obligations and Severance Payments

 

(a)            General. Upon the termination of your employment pursuant to
Section 9, your rights and the Employer’s obligations to you under this
Agreement shall immediately terminate except as provided in this Section 10 and
Section 11(s), and you (or your heirs or estate, as applicable) shall be
entitled to receive any amounts or benefits set forth below (subject in all
cases to Sections 10(f), 11(q) and 11(r)). The payments and benefits provided
pursuant to this Section 10 are (x) in lieu of any severance or income
continuation protection under any plan of the Activision Blizzard Group that may
now or hereafter exist and (y) deemed to satisfy and be in full and final
settlement of all obligations of the Activision Blizzard Group to you under this
Agreement. You shall have no further right to receive any other compensation
benefits following your termination of employment for any reason except as set
forth in this Section 10.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.

 

“Bonus Severance” shall mean payment of:

 

(i)an amount equal to the Annual Bonus that the Employer determines, in its sole
discretion, you would have received in accordance with Section 2(c) for any year
that ended prior to the Termination Date had you remained employed through the
date such bonus would have been otherwise been paid (in the event that your
Termination Date occurs before such bonus would have been paid); provided,
however, that in the exercise of discretion, to the extent any other
similarly-situated executive has the same objective bonus measurements or
metrics, the Employer will evaluate your achievement of such objective
measurements or metrics in a manner consistent with such other
similarly-situated executive; and

 

(ii)an amount equal to the Annual Bonus that the Employer determines, in its
sole discretion, you would have received in accordance with Section 2(c) for the
year in which your Termination Date occurs had you had remained employed through
the date such bonus would have been paid, multiplied by a fraction, the
numerator of which is the number corresponding to the calendar month in which
the Termination Date occurs and the denominator of which is 12, where, for
purposes of calculating the amount of such bonus, any goals will be measured by
actual performance; provided, however, that in the exercise of discretion, to
the extent any other similarly-situated executive has the same objective bonus
measurements or metrics, the Employer will evaluate your achievement of such
objective measurements or metrics in a manner consistent with such other
similarly-situated executive.

 



Page 19

 

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)           Death. In the event your employment is terminated under Section
9(d):

 

(i)Basic Severance. Your heirs or estate, as the case may be, shall receive
payment of the Basic Severance in a lump sum within thirty (30) days following
the Termination Date unless a different payment date is prescribed by an
applicable compensation, incentive or benefit plan, in which case payment shall
be made in accordance with such plan;

 

(ii)Lump Sum Payment of Two Times Base Salary. Your heirs or estate, as the case
may be, shall receive payment of an amount equal to two (2) times the Base
Salary (at the rate in effect as of the Termination Date) in a lump sum within
thirty (30) days following the Termination Date; provided, however, that this
amount shall be reduced by any payments to which you become entitled upon death
under any Employer-sponsored plan other than the $5,000,000 life insurance
policy;

 

(iii)Bonus Severance. Your heirs or estate, as the case may be, shall receive
payment of the Bonus Severance in a lump sum no later than the 15th day of the
third month of the year following the year to which the underlying amount
relates; and

 

(iv)Impact on Equity Awards. All outstanding equity awards shall cease to vest.
All vested equity shall be handled in accordance with the applicable incentive
plans and award agreements. Any equity awards that are not vested as of your
Termination Date will be cancelled immediately.

 

(v)Additional Severance and PSU Termination Consideration. The Additional
Severance and PSU Termination Consideration provisions set forth in Sections
10(c)(iv) and 10(c)(v)b. shall apply, subject to Section 10(c)(vi).

 

(c)          Termination by the Employer Without Cause, by You if Your Principal
Place of Business Is Relocated Without Your Consent or by the Employer if You
Become Disabled. In the event the Employer terminates your employment under
Section 9(b), you terminate your employment under Section 9(c) or the Employer
terminates your employment under Section 9(e):

 

(i)Basic Severance. You or your legal representative, as the case may be, shall
receive payment of the Basic Severance in a lump sum within thirty (30) days
following the Termination Date unless a different payment date is prescribed by
an applicable compensation, incentive or benefit plan, in which case payment
shall be made in accordance with such plan;

 



Page 20

 

 

 



(ii)Salary Continuation. You or your legal representative, as the case may be,
shall receive the payment of an amount equal to the Base Salary (at the rate in
effect on the Termination Date) that you would have received had you remained
employed through the Expiration Date, which amount shall be paid in equal
installments commencing on the first payroll date following the 60th day
following the Termination Date in accordance with the Employer’s payroll
practices as in effect from time to time, provided that the first such payment
shall include any installments relating to the 60 day period following the
Termination Date; provided, however, that, to the extent doing so will not
result in the imposition of additional taxes under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended and the rules and regulations
promulgated thereunder (the “Code”), this amount shall be reduced by any
payments which you have received or to which you become entitled under any
Employer-sponsored long-term disability plan;

 

(iii)Bonus Severance. You or your legal representative, as the case may be,
shall receive payment of the Bonus Severance in a lump sum no later than the
15th day of the third month of the year following the year to which the
underlying amount relates;

 

(iv)Additional Severance.

 

a.                   You or your legal representative, as the case may be, shall
receive payment of $1,666,667, if and only if, (i) your employment is terminated
pursuant to Section 9(b), 9(c), 9(d) or 9(e), (ii) your Termination Date is
after December 31, 2020 but before March 30, 2022, and (iii) the Compensation
Committee determines, in its sole discretion, that Activision Blizzard’s 2020 OI
is 90% or greater than the 2020 AOP OI Objective;

 

b.                   You or your legal representative, as the case may be, shall
receive payment of $1,666,667, if an only if, (i) your employment is terminated
pursuant to Section 9(b), 9(c), 9(d) or 9(e), (ii) your Termination Date is
after December 31, 2021 but before March 30, 2022, and (iii) the Compensation
Committee determines, in its sole discretion, that Activision Blizzard’s 2021 OI
is 90% or greater than the 2021 AOP OI Objective; and

 

c.                   You or your legal representative, as the case may be, shall
receive payment of $1,666,667, if an only if, (i) your employment is terminated
pursuant to Section 9(b),9(c), 9(d) or 9(e), (ii) your Termination Date is after
December 31, 2022 but before March 30, 2023, and (iii) the Compensation
Committee determines, in its sole discretion, that Activision Blizzard’s 2022 OI
is 90% or greater than the 2022 AOP OI Objective.

 

The amounts set forth in Sections 10(c)(iv)a. through 10(c)(iv)c. are intended
to be cumulative to the extent the applicable conditions are satisfied. All
amounts owed pursuant to this Section 10(c)(iv) will be paid within 30 days
after the date the Compensation Committee determines that the applicable OI
conditions have been achieved (if any), provided that this is no sooner than the
60th day following the Termination Date, and will be subject to applicable taxes
and withholdings.

 



Page 21 

 

 

(v)Impact on Equity Awards.

 

a.                   All outstanding equity awards shall cease to vest. All
vested equity shall be handled in accordance with the applicable incentive plans
and award agreements. Any equity awards that are not vested as of your
Termination Date will be cancelled immediately; and

 

b.                   In the event the Employer terminates your employment under
Section 9(b), 9(d) or 9(e) or you terminate your employment under Section 9(c),
all unvested equity awards, including the 2020 Performance Share Units, the 2020
EPS Performance Share Units, the 2020 TSR Performance Share Units, the 2020
Additional Performance Share Units, and any outstanding annual awards, will
cease to vest and be cancelled immediately. Notwithstanding the foregoing, in
the event that (i) your Termination Date occurs after the completion of one or
more applicable performance periods (i.e. fiscal years 2020, 2021, 2022, and/or
any TSR measurement period), (ii) your employment is terminated pursuant to
Section 9(b), 9(c), 9(d) or 9(e)); (iii) the Compensation Committee determines
that the applicable performance objective(s) (i.e. 2020 AOP OI Objective, 2021
AOP OI Objective, 2022 AOP OI Objective, 2020 AOP EPS Objective, 2021 AOP EPS
Objective, 2022 AOP EPS Objective, 2020 TSR Objective and/or the 2021 TSR
Objective) have been achieved for a performance period completed prior to your
Termination Date, and (iv) the applicable tranche (i.e. the First Tranche 2020
Performance Share Units, the Second Tranche 2020 Performance Share Units, the
Third Tranche 2020 Performance Share Units, the First Tranche 2020 EPS
Performance Share Units, the Second Tranche 2020 EPS Performance Share Units,
the Third Tranche 2020 EPS Performance Share Units, the First Tranche 2020 TSR
Performance Share Units and/or the Second Tranche 2020 TSR Performance Share
Units) has not vested as of the Termination Date, then an amount to be
calculated as provided for below in Paragraph 10(c)(iv)b.[i] shall be paid to
you, (the “PSU Termination Consideration”). This amount shall be paid within 30
days after the date the Compensation Committee determines that the applicable
performance objective(s) (i.e. 2020 AOP OI Objective, 2021 AOP OI Objective,
2022 AOP OI Objective, 2020 AOP EPS Objective, 2021 AOP EPS Objective, 2022 AOP
EPS Objective, 2020 TSR Objective and/or the 2021 TSR Objective) have been
achieved (if any), provided that this is no sooner than the 60th day following
the Termination Date, and will be subject to applicable taxes and withholdings.

 

[i] The formula for determining the PSU Termination Consideration for each
applicable tranche of cancelled the 2020 Performance Share Units, the 2020 EPS
Performance Share Units and/or the 2020 TSR Performance Share Units, if any,
(i.e. the First Tranche 2020 Performance Share Units, the Second Tranche 2020
Performance Share Units, the Third Tranche 2020 Performance Share Units, the
First Tranche 2020 EPS Performance Share Units, the Second Tranche 2020 EPS
Performance Share Units, the Third Tranche 2020 EPS Performance Share Units, the
First Tranche 2020 TSR Performance Share Units and/or the Second Tranche 2020
TSR Performance Share Units) is as follows: multiply the Grant Date Price by the
product of the number of performance share units for the applicable tranche by
the ratio, as determined by the Compensation Committee, in its discretion, of
the non-GAAP operating income or the EPS for the applicable fiscal year or the
TSR for the applicable time period to the AOP OI Objective or AOP EPS Objective
or TSR Objective, respectively, for the applicable fiscal year (e.g. the
performance objective for the applicable fiscal year) or applicable time period,
up to the applicable Maximum Percentage.

 



Page 22 

 

 

For clarity, the following examples are provided as illustration, but not by way
of limitation:

 

(x) in the event that your employment terminates on January 1, 2021, pursuant to
Section 9(b), 9(c), 9(d) or 9(e), the Compensation Committee determines that 84%
of the 2020 AOP OI Objective is achieved, 95% of the 2020 AOP EPS Objective is
achieved, the number of performance share units granted for the First Tranche
2020 Performance Share Units is 38,889, the number of performance share units
granted for the First Tranche 2020 EPS Performance Share Units is 22,222 and the
Grant Date Price is $60, then $1,266,654 (less applicable taxes and
withholdings) will be paid using the following calculation: $60 x [22,222 x .95]
= $1,266,654. You will receive no payment with respect to the cancelled First,
Second or Third Tranche 2020 Performance Share Units, the cancelled Second or
Third Tranche 2020 EPS Performance Share Units, or the cancelled First Tranche
2020 TSR Performance Share Units and/or the Second Tranche 2020 TSR Performance
Share Units because the applicable performance period has not been completed
and/or the applicable objectives have not been achieved.

 

(y) in the event that your employment terminates on January 1, 2022, pursuant to
Section 9(b), 9(c), 9(d) or 9(e), the Compensation Committee determines that
255% of the 2021 AOP OI Objective is achieved, 205% of the 2021 AOP EPS
Objective is achieved, and 155% of the 2020 TSR Objective is achieved, the Grant
Date Price is $60, the number of performance share units granted for the Second
Tranche 2020 Performance Share Units is 38,889, the number of performance share
units granted for the Second Tranche 2020 EPS Performance Share Units is 22,222,
and the number of performance share units granted for the First Tranche 2020 TSR
Performance Share Units is 16,667, then $10,000,020 (less applicable taxes and
withholdings) will be paid using the following calculation: $60 x [38,889 x
2.50] + $60 x [22,222 x 2.00] + $60 x [16,667 x 1.5] = $10,000,020. You will
receive no payment with respect to the First Tranche 2020 Performance Share
Units or the First Tranche 2020 EPS Performance Share Units because such units
will have already vested, if eligible. You will receive no payment with respect
to the cancelled Third Tranche 2020 Performance Share Units, the cancelled Third
Tranche 2020 EPS Performance Share Units, or the cancelled Second Tranche 2020
TSR Performance Share Units because the applicable performance period has not
been completed nor the objectives achieved.

 



Page 23 

 

 

(vi)Severance Conditioned Upon Release. Payments and benefits described in
Sections 10(c)(ii)-10(c)(v) are conditioned upon your or your legal
representative’s execution of a waiver and release in a form prepared by the
Employer and that release becoming effective and irrevocable in its entirety
within 60 days of the Termination Date. Unless otherwise provided by the
Employer, if the release referenced above does not become effective and
irrevocable on or prior to the 60th day following the Termination Date, you
shall not be entitled to any payments under this Section 10(c) other than the
Basic Severance.

 

(d)         Termination by the Employer For Cause. In the event your employment
is terminated by the Employer under Section 9(a), then:

 

(i)Basic Severance. You shall receive payment of the Basic Severance in a lump
sum within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan; and

 

(ii)Impact on Equity Awards. All outstanding equity awards shall cease to vest
and, whether or not vested, shall no longer be exercisable and shall be
cancelled immediately.

 

(e)          Termination on the Expiration Date. In the event your employment
terminates on the Expiration Date, then:

 

(i)Basic Severance. You shall receive payment of the Basic Severance in a lump
sum within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan;

 

(ii)Bonus Severance. You shall receive payment of the Bonus Severance in a lump
sum no later than the 15th day of the third month of the year following the year
to which the underlying amount relates; and

 

(iii)Impact on Equity Awards. All outstanding equity awards shall cease to vest.
All vested equity shall be handled in accordance with the applicable incentive
plans and award agreements. Any equity awards that are not vested as of your
Termination Date will be cancelled immediately.

 



Page 24 

 

 

(f)          Breach of Post-termination Obligations or Subsequent Employment.

 

(i)Breach of Post-termination Obligations. In the event that you materially
breach any of your obligations under Section 8, the Employer’s obligation, if
any, to make payments and provide benefits under Section 10 (other than payment
of the Basic Severance) shall immediately and permanently cease and you shall
not be entitled to any such payments or benefits.

 

(ii)Subsequent Employment. Notwithstanding anything to the contrary contained
herein, if, at any time during the Salary Continuation Period, you obtain
subsequent employment and/or provide services of any kind for compensation,
whether as principal, owner, partner, agent, shareholder, director, employee,
consultant, advisor or otherwise, to any person, company, venture or other
person or business entity, you must promptly notify the Employer and payments
under Section 10(c)(ii) shall be refunded by you to the Employer (to the extent
already paid) and shall be offset (to the extent payable in the future) by the
amount of Base Compensation (as defined below) earned by, paid to, or granted to
you during or with respect to the Salary Continuation Period. “Base
Compensation” shall mean the amount of your base salary or, if applicable, wages
you earn (or are paid or granted) during or with respect to any subsequent
employment or services arrangement; provided, however, such base salary or wages
shall be deemed, in all cases, to equal no less than 35% of the total
compensation (including, without limitation, any and all amounts of salary,
bonus and all other kinds of cash or in-kind or equity-based compensation) you
earn, are paid, or are granted during or with respect to such subsequent
employment or services arrangement and which are paid to you, vest or otherwise
accrue with respect to services performed by you, during or with respect to the
Salary Continuation Period.

 

11.         General Provisions

 

(a)         Entire Agreement. This Agreement, together with the Confidential
Information Agreement, the Activision Blizzard Group Dispute Resolution
Agreement (the “Dispute Resolution Agreement”, as referenced in Section 11(k)
below), and the New Employee Letter and Certification (as defined in Section
11(d)), and the Employer’s Executive Stock Ownership Guidelines, supersede all
prior or contemporaneous agreements and statements, whether written or oral,
concerning the terms of your employment with the Activision Blizzard Group, and
no amendment or modification of these agreements shall be binding unless it is
set forth in a writing signed by both the Employer and you. To the extent that
this Agreement conflicts with any of the Employer’s policies, procedures, rules
or regulations, this Agreement shall supersede the other policies, procedures,
rules or regulations.

 

(b)         Use of Employee’s Name and Likeness. You hereby irrevocably grant
the Activision Blizzard Group the right, but not the obligation, to use your
name or likeness in any product made by the Activision Blizzard Group or for any
publicity or advertising purpose in any medium now known or hereafter existing.

 



Page 25 

 

 

(c)         Assignment. This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by you without the prior written consent
of the Employer. The Employer may assign this Agreement or all or any part of
its rights and obligations under this Agreement at any time to any member of the
Activision Blizzard Group or to a successor to all or substantially all of the
business or assets of the Employer and following such assignment all references
to the Employer shall be deemed to refer to such assignee and the Employer shall
thereafter have no obligation under this Agreement.

 

(d)         No Conflict with Prior Agreements. You represent to the Employer
that neither your commencement of employment under this Agreement nor the
performance of your duties under this Agreement conflicts or will conflict with
any contractual or legal commitment on your part to any third party, nor does it
or will it violate or interfere with any rights of any third party. If you have
acquired any confidential or proprietary information in the course of your prior
employment or otherwise in connection with your provision of services to any
entity outside the Activision Blizzard Group, during the Term you will fully
comply with any duties to such entity then-applicable to you not to disclose or
otherwise use such information. Without limiting the generality of the
foregoing, you acknowledge signing and delivering to the Employer the New
Employee Letter and Certification attached as Exhibit C hereto (the “New
Employee Letter and Certification”) as of the Effective Date and you agree that
all terms and conditions contained in such agreement, and all of your
obligations and commitments provided for in such agreement, shall be deemed, and
hereby are, incorporated into this Agreement as if set forth in full herein.

 

(e)         Successors. This Agreement shall be binding on and inure to the
benefit of the Employer and its successors and assigns, including successors by
merger and operation of law. This Agreement shall also be binding on and inure
to the benefit of you and your heirs, executors, administrators and legal
representatives.

 

(f)         Waiver. No waiver by you or the Employer at any time of any breach
by the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

 

(g)         Expiration. This Agreement does not constitute a commitment of the
Employer with regard to your employment, express or implied, other than to the
extent expressly provided for herein. Upon the Expiration Date, or, if earlier,
the termination of this Agreement pursuant to Section 9, neither the Employer
nor you shall have any obligation to the other with respect to your continued
employment.

 

(h)         Taxation. The Employer may withhold from any payments made under the
Agreement all federal, state, city or other applicable taxes or amounts as shall
be required or permitted pursuant to any law, governmental regulation or ruling
or agreement with you.

 



Page 26 

 

 

(i)           Immigration and Background Check. In accordance with the
Immigration Reform and Control Act of 1986, employment under this Agreement is
conditioned upon satisfactory proof of your identity and legal ability to work
in the United States. In addition, this contract of employment is conditioned
upon your successful completion of a background check (as determined by the
Employer in its discretion). Honesty during the hiring process and throughout an
employee’s tenure is required, and any suspected misrepresentations,
falsifications or material omissions, no matter when discovered by the Employer,
may result in disqualification from any or continued employment. Accordingly,
you acknowledge and agree that pursuant to the conditions articulated in this
Section 11(i) that failure to provide proof of your identity and legal ability
to work in the United States pursuant to U.S. law or failure to successfully
complete the Employer’s background check process shall constitute a material
breach of this Agreement pursuant to Section 9(a)(i) of this Agreement.

 

(j)           Choice of Law. Except to the extent governed by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California or whatever other state in which you were last employed by
the Employer, without regard to conflict of law principles.

 

(k)         Arbitration. Except as otherwise provided in this Agreement, both
parties agree that any dispute or controversy between them will be settled by
final and binding arbitration pursuant to the terms of the Dispute Resolution
Agreement (attached hereto as Exhibit B).

 

(l)          Severability. It is expressly agreed by the parties that each of
the provisions included in Section 8(f) is separate, distinct, and severable
from the other and remaining provisions of Section 8(f), and that the invalidity
or unenforceability of any Section 8(f) provision shall not affect the validity
or enforceability of any other provision or provisions of this Agreement. If any
provision of this Agreement is held to be illegal, invalid or unenforceable
under, or would require the commission of any act contrary to, existing or
future laws effective during the Term, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
Agreement a legal and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

(m)         Services Unique. You recognize that the services being performed by
you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you.

 

(n)         Injunctive Relief. In the event of a breach of or threatened breach
of the provisions of this Agreement regarding the exclusivity of your services
and the provisions of Section 8, you agree that any remedy at law would be
inadequate.  Accordingly, you agree that the Employer is entitled to obtain
injunctive relief for such breaches or threatened breaches in any court of
competent jurisdiction. The injunctive relief provided for in Exhibit B and this
Section 11(n) is in addition to, and is not in limitation of, any and all other
remedies at law or in equity otherwise available to the applicable party. The
parties agree to waive the requirement of posting a bond in connection with a
court or arbitrator’s issuance of an injunction.

 



Page 27 

 

 

(o)         Remedies Cumulative. The remedies in this Agreement are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.

 

(p)         Headings. The headings set forth herein are included solely for the
purpose of identification and shall not be used for the purpose of construing
the meaning of the provisions of this Agreement.

 

(q)         Section 409A. To the extent applicable, it is intended that the
Agreement comply with the provisions of Section 409A. The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A). Notwithstanding
anything contained herein to the contrary, to the extent any payment under this
Agreement is subject to Section 409A, you shall not be considered to have
terminated employment with the Employer for purposes of the Agreement and no
payments shall be due to you under the Agreement which are payable upon your
termination of employment unless you would be considered to have incurred a
“separation from service” from the Employer within the meaning of Section 409A.
To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Agreement during the
six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier). In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A. With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and (ii)
any reimbursements of such expenses shall be made no later than the end of the
calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of Section
409A; provided, however that with respect to any reimbursements for any taxes to
which you become entitled under the terms of the Agreement, the payment of such
reimbursements shall be made by the Employer no later than the end of the
calendar year following the calendar year in which you remit the related taxes.

 

(r)           Section 280G and Section 162(m). Notwithstanding anything herein
to the contrary, in the event that you receive any payments or distributions,
whether payable, distributed or distributable pursuant to the terms of this
Agreement or otherwise, that constitute “parachute payments” within the meaning
of Section 280G of the Code, and the net after-tax amount of the parachute
payment is less than the net after-tax amount if the aggregate payment to be
made to you were three times your “base amount” (as defined in
Section 280G(b)(3) of the Code), less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times your base amount, less $1.00. To the extent the aggregate of the
amounts constituting the parachute payments are required to be so reduced, the
amounts provided under Section 10 of this Agreement shall be reduced (if
necessary, to zero) with amounts that are payable first reduced first; provided,
however, that, in all events the payments provided under Section 10 of this
Agreement which are not subject to Section 409A shall be reduced first.
Similarly, you agree that no payments or distributions, whether payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise, shall be made to you if the Employer reasonably anticipates that
Section 162(m) of the Code would prevent the Employer from receiving a deduction
for such payment. If, however, any payment is not made pursuant to the previous
sentence, the Employer shall make such payment as soon as practicable in the
first calendar year that it reasonably determines that it can do so and still
receive a deduction for such payment. The determinations to be made with respect
to this Section 11(r) shall be made by a certified public accounting firm
designated by the Employer.

 



Page 28 

 

 

(s)          Survivability. The provisions of Sections 2(d), 2(i), 8, 10, 11 and
12, as well as Exhibits A through E, the shall survive the termination or
expiration of this Agreement

 

(t)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

(u)         Legal Counsel. You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement. The Employer shall pay the reasonable costs
and expenses of such legal counsel not to exceed $33,000, and you shall bear any
applicable taxes with respect to such payment. You understand and agree that any
attorney retained by the Employer, the Activision Blizzard Group or any member
of management who has discussed any term or condition of this Agreement with you
or your advisor is only acting on behalf of the Employer and not on your behalf.

 

(v)         Right to Negotiate. You hereby acknowledge that you have been given
the opportunity to participate in the negotiation of the terms of this
Agreement. You acknowledge and confirm that you have read this Agreement and
fully understand its terms and contents.

 

(w)        No Broker. You have given no indication, representation or commitment
of any nature to any broker, finder, agent or other third party to the effect
that any fees or commissions of any nature are, or under any circumstances might
be, payable by the Activision Blizzard Group in connection with your employment
under this Agreement.

 

12.          Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all third-party
liabilities, costs and claims, and all expenses actually and reasonably incurred
by you in connection therewith by reason of the fact that you are or were
employed by the Activision Blizzard Group, including, without limitation, all
costs and expenses actually and reasonably incurred by you in defense of
litigation arising out of your employment hereunder.

 

13.         Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally, via email, or by depositing the same
in the United States mail or Federal Express, and addressed to the party to be
given notice at the applicable addresses as follows:



 



Page 29 

 

 



To the Employer:

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, California 90405
Attention: Chief Legal Officer

 

By email:

EmploymentAgreements@activision.com

    To You:

Daniel Alegre

(use last known address on file)

 

By email:

(use last known email address on file)

 

Either party may by written notice designate a different address for giving of
notices. The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

Employer  Employee      Activision BLIZZARD, Inc.         By:        Claudine
Naughton  Daniel Alegre   Chief People Officer           Date:    Date:  

 



Page 30 

 

 



 

Exhibit A

 

Confidential Information Agreement

 



 

 Page 31

 



Exhibit B

 

Dispute Resolution Agreement

 







 Page 32

 

 

Exhibit C

 

New Employee Letter and Certification

 



 

 Page 33

 



 

Exhibit D

 

Relocation Summary



 Page 34

 

 

Exhibit E

 

Executive Stock Ownership Guidelines

 



 Page 35

 